Citation Nr: 0818998	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for retroperitoneal 
fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of a November 2005 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a report of a VA examination conducted in October 2007, 
the examining physician opined that the veteran's 
retroperitoneal fibrosis was not etiologically related to the 
veteran's period of active duty.  This opinion was based in 
part on the VA examiner's finding that the veteran's history 
of low back pain during service was not substantiated in the 
service medical records.  However, the examiner did not 
discuss the findings at a VA examination conducted in June 
2001, three months prior to discharge from service, at which 
the veteran complained of pain in the lower back and tension 
on the left side of the back.  On clinical evaluation at the 
June 2001 VA examination, muscle spasms on both sides of the 
lumbar spine were noted, greater on the left.  There was 
tenderness in the left and right lumbar paravertebral 
muscles.  He was granted service connection for low back 
disability based largely on these examination findings, 
effective September 2001, the date of his discharge from 
service.  Additionally, the veteran complained of pain in his 
lower abdomen and pelvis at the June 2001 VA examination.  He 
was noted to urinate 3 to 5 times during the day at intervals 
of 3 to 5 hours and did not have to get up at night.  He 
indicated that he had no pain on urination, no problem 
starting his stream, and no incontinence.  He indicated that 
he did have some problems with sexual dysfunction, but had 
not sought treatment for this.  The examiner could find no 
signs of pelvic pathology on examination, and opined that the 
pelvic condition and the pain of which he complained was 
probably due to his back condition.  Because the October 2007 
VA examiner's opinion was premised in part on the lack of 
substantiation of low back symptoms during service, an 
opinion taking into account the veteran's documented positive 
clinical findings in the low back and his complaints of low 
back pain simultaneous with pelvic symptoms in June 2001, 
three months prior to discharge from service, would be 
helpful in adjudication of his claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Also, the Board notes that in October 2002, the veteran was 
scheduled for a new patient appointment at a VA Medical 
Center.  He provided a history of hypertension and back pain.  
He stated he had been taking Tylenol 3's (Tylenol with 
codeine) that had been ordered by Vance Air Force Hospital.  
He stated that he had now retired from the military and 
wanted care at VA.  In November 2002, he was found by VA care 
providers to have microscopic hematuria, a finding that, 
after further work-up and a CT scan of the abdomen in January 
2003, led to the diagnosis of retroperitoneal fibrosis.

In addition, the veteran should be provided the opportunity 
to identify any additional pertinent medical evidence that 
has not been previously obtained and associated with the 
claims file.  See 38 U.S.C.A. 5103A(d).  Any records of 
private, military, or VA treatment for back, pelvic, or 
urological symptoms between his discharge from service in 
September 2001 and his initiation of VA treatment in October 
2002 would be particularly helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all records of treatment for low 
back pain, pelvic discomfort, or 
specifically for retroperitoneal fibrosis, 
from the date of his discharge from 
service in September 2001 forward.

The veteran should be specifically 
requested to indicate when he received 
treatment for any such symptoms at Vance 
Air Force Hospital after his discharge 
from service in September 2001.  (An 
October 2002 new patient intake telephone 
record from the Oklahoma VA Medical Center 
indicates that the veteran described a 
history of back pain and stated that he 
was taking "Tylenol 3's" (Tylenol with 
codeine) that were "ordered by Vance Air 
Force Hospital.")

After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination with 
an appropriate specialist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
retroperitoneal fibrosis began during 
service or is related to some incident of 
service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include 1) records of a VA 
examination conducted in June 2001, three 
months prior to the veteran's discharge from 
service, at which the veteran complained of 
low back pain and symptoms he perceived as 
originating from the pelvic area, and was 
found on clinical evaluation to have muscle 
spasms and tenderness of the low back 
paravertebral muscles, more on the left than 
the right; 2) records of VA treatment 
beginning in October 2002, reflecting a 
history of treatment for back pain and 
hypertension at Vance Air Force Hospital, 
and an apparent prescription for Tylenol #3 
for pain; and 3) VA records noting 
microscopic hematuria in November 2002 
leading to a diagnosis of retroperitoneal 
fibrosis in January 2003, after a CT scan of 
the abdomen.  The January 2003 records of VA 
treatment include a history of "left flank 
pain for the past 2 years."

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If no such opinion can be made without 
resort to pure speculation, the examiner 
should so state.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



